UNITED STATES COURT OF APPEALS
                            for the Fifth Circuit

                 _____________________________________

                                 No. 95-10627
                     ___________________________________


                            UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                        VERSUS


         JOSE MANUEL MALFAVON; JESUS HINOJOSA CASTILLO,
                          a/k/a Chuey,

                                                             Defendants-Appellants.

     ______________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                          (3:94-CR-00170)
     ______________________________________________________
                            May 12, 1997
Before DAVIS, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

     In this direct criminal appeal, appellant Castillo makes three

arguments:     (l)    the    evidence    was     insufficient        to    support   his

convictions for conspiracy and for using a telephone to facilitate

the conspiracy; (2) the trial court erred in refusing to decrease

Castillo's     offense      level   because      he    was    a    minor   or   minimal

participant     in    the    conspiracy;    (3)       the    conviction     should   be

reversed because he received ineffective assistance of counsel.


     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
     Our review of the record persuades us that the evidence was

sufficient to convict Castillo on both the conspiracy count and the

use of a telephone to facilitate a drug conspiracy.           The sentencing

court did     not   abuse   its   discretion   in   declining     to   decrease

Castillo's offense level based on a minor or minimal role in the

conspiracy.     We follow the general rule and decline to consider

Castillo's contention in this direct appeal that he was denied the

effective assistance of trial counsel.

     As to Malfavon's contention that he was denied the effective

assistance    of    trial   counsel,   we   also   decline   to   review   that

argument in this direct criminal appeal.

     AFFIRMED.




                                       2